o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-132838-10 cc psi ------------- number release date uil the honorable tammy baldwin member u s house of representatives east doty street suite madison wi attention ---------------------- dear congresswoman baldwin thank you for your email dated date on behalf of your constituent a retailer of ------------------------------------------ -------- you wrote that the retailer wanted to provide customers purchasing -------- with the application_for the tax_credit for the purchase of these vehicles you asked how a customer could claim the credit if the irs form was not yet available the plug-in electric vehicle credit provides a credit equal to percent of the cost of the vehicle up to a maximum credit of dollar_figure sec_30 of the internal_revenue_code the credit is against income_tax the purchaser owes purchasers can claim the credit in the year they place the vehicle in service which requires that the purchaser have actual possession of the vehicle purchasers must claim the credit on their yearly income_tax return the purchaser claims the credit on form_8834 we are still reviewing the version of this form when we approve it we will make it available at www irs gov we published notice_2009_58 to provide a mechanism for manufacturers to certify that a particular make model and model_year vehicle meets the requirements of sec_30 and is therefore eligible for the credit a manufacturer who chooses to certify a vehicle must certify under penalties of perjury that the vehicle meets all of the requirements of sec_30 after a manufacturer makes all the necessary certifications we issue a letter acknowledging these certifications and a buyer can rely on the manufacturer’s certification in purchasing the vehicle and taking the credit your constituent may wish to consider providing a copy of the acknowledgement letter to purchasers of certified vehicles so that they are assured that they can claim the credit when they file their income_tax return at the end of the year conex-132838-10 i hope this information is helpful in responding to your constituent please contact me at ---------------------if i can assist you further sincerely charles b ramsey branch chief branch passthroughs special industries enclosure
